IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,680-01


                   EX PARTE ADRIAN CHABERO URESTE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. P-12759-112-CV IN THE 112TH DISTRICT COURT
                              FROM PECOS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of theft and sentenced to 5 years’ imprisonment. Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is being denied due process because he is being held pursuant to

a parole pre-revocation warrant, but the Board of Pardons and Paroles has not timely provided a

revocation hearing. He also contends that he has not been charged with a new offense. Applicant

has alleged facts that, if true, might entitle him to relief. Morrissey v. Brewer, 408 U.S. 471, 485

(1972); TEX . GOV 'T CODE , § 508.2811; Ex parte Cordova, 235 S.W.3d 735, 736 (Tex. Crim. App.

2007). Accordingly, the record should be developed. The trial court is the appropriate forum for
                                                                                                       2

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d).

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to obtain a response from a person with knowledge of relevant facts. The response shall

state whether Applicant is being held pursuant to a parole revocation warrant, and if so, the date

upon which that warrant was executed. The response shall state whether Applicant has been advised

of his rights in the revocation process, whether he has requested or waived a preliminary hearing and

whether he has been afforded a preliminary hearing. If Applicant is also being held on new charges,

the response shall state whether Applicant has been indicted on those charges, and if so, when the

indictment was returned.

        It appears that Applicant is represented by counsel. However, if the trial court elects to hold

a hearing, it shall determine whether Applicant is represented by counsel. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is receiving due process in the parole revocation proceedings. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from
                                                                                                 3

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 30, 2021
Do not publish